Citation Nr: 1141802	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-19 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from August 17, 2004, to April 5, 2007.

2.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and HB



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and October 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2011, the Veteran and HB presented testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the issue related to a higher evaluation for PTSD was characterized as a claim for an earlier effective date for the award of a 100 percent evaluation for PTSD.  The Board has recharacterized the issue in this decision as entitlement to an initial evaluation in excess of 50 percent between August 17, 2004, and April 5, 2007, for PTSD.  The reason for the recharacterization is because the Veteran is seeking a higher evaluation than the 50 percent evaluation that was originally assigned from August 17, 2004 (the date service connection was awarded), and April 5, 2007 (the day before the 100 percent evaluation was awarded).  By labeling the issue as entitlement to an earlier effective date for the award of a 100 percent evaluation for PTSD, it tends to ignore the fact that the Veteran could be awarded an evaluation higher than 50 percent but lower than 100 percent during this period of time.  

This recharacterization has no impact on the outcome of the claim as the issue has always revolved around whether the service-connected PTSD was entitled to an initial evaluation in excess of 50 percent as of the date service connection was awarded.  While the RO granted a 100 percent evaluation as of April 6, 2007, which is the maximum evaluation available, it did not remove the Veteran's appeal for a higher evaluation prior to April 6, 2007.  The same laws and regulations apply to the issue on appeal regardless of how the claim is characterized.  Therefore, the Board finds that the Veteran has not been prejudiced by its recharacterization of this issue on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, from August 17, 2004, through April 5, 2007, PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but was not manifested by total occupational and social impairment.

2.  Resolving reasonable doubt in favor of the Veteran, the evidence of record establishes that the Veteran is unable to obtain and retain gainful employment due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation, but no higher, for PTSD between August 17, 2004, through April 5, 2007, have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the August 2011 hearing before the undersigned, the Veteran testified that PTSD had been at the same severity since the time he filed his claim for service connection for PTSD in August 2004, which is why he believed the 100 percent evaluation should go back to the date service connection for PTSD was awarded (August 17, 2004).  He stated he was a self-employed painter from 1974 to 1999, which employment was sporadic and not substantial.  The Veteran described himself as being unable to concentrate and finish a job.  He noted that the medical opinion, which was the basis of the award of the 100 percent schedular evaluation, had noted that the Veteran's psychiatric disorder had been a contributing factor in the Veteran's inability to perform social functions and find substantial gainful employment.  The Veteran stated he had been unable to work since he filed his claim for service connection for PTSD in August 2004.  

The Veteran's girlfriend, HB, testified as well.  She noted there had been a change in the Veteran's behavior over the last several years, where the Veteran would go from being "okay and nice" to being angry and "sort of aggressive."  She described the Veteran as "not very social."  HB stated the Veteran would lose focus.  She felt that the current war had caused a worsening in the Veteran's symptoms.  

I.  Increased Rating

On August 17, 2004, the Veteran submitted an informal claim for service connection for PTSD.  In a May 2005 rating decision, the RO awarded service connection for PTSD and assigned a 50 percent evaluation, effective August 17, 2004.  The Veteran appealed the evaluation assigned, stating he warranted a higher evaluation.

In a January 2008 rating decision, the RO granted a 100 percent evaluation for PTSD, effective April 6, 2007.  The Veteran has stated that the higher evaluation should go back to August 17, 2004, as that was the date he filed his claim for service connection for PTSD and he had been unemployable since that date.  Thus, the issue before the Board (as discussed in the Introduction) is whether the Veteran is entitled to an initial evaluation in excess of 50 percent between the date service connection was awarded (August 17, 2004) and the date a 100 percent schedular evaluation was awarded (April 6, 2007).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board notes that the RO staged the Veteran's evaluations during the appeal period by assigning a 50 percent evaluation for part of the period and a 100 percent evaluation for another part.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).   GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The highest rating of 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

After having reviewed all the evidence of record, including the Veteran's August 2011 testimony before the undersigned, the Board finds that the evidence supports the award of a 70 percent evaluation for the period from August 17, 2004, to April 5, 2007.  Specifically, resolving all reasonable doubt in favor of the Veteran, the evidence shows the Veteran has occupational and social impairment with deficiencies in most areas, including work, judgment, and mood.  The Veteran's symptoms of PTSD during this time frame include intrusive thoughts on a daily basis, occasional nightmares, extreme guilt, diminished enjoyment and motivation, poor concentration, the inability to start and finish a job, chronic sleep disturbance, social avoidance, chronic anxiety, hypervigilance, and an overall serious impairment in his overall functioning.  See July 2004, April 2005, and June 2005 VA medical records and statements and testimony from the Veteran throughout the appeal.  While the Veteran denied both homicidal and suicidal ideation, he reported being impulsive in that if he decided to commit suicide, he would "just do it."  See July 2004 VA treatment record.  The Veteran has described deficiencies at work in that he stopped working because of the lack of motivation he had as a result of his PTSD symptoms.

The 70 percent evaluation is consistent with the GAF scores assigned during the appeal period.  In July 2004, the examiner assigned a GAF score of 50, which score contemplates serious symptoms, and the symptoms associated with that score are very similar to those described under the 70 percent evaluation.  The Board is aware that in the April 2005 VA examination report, the examiner assigned a GAF score of "59," which contemplates "moderate symptoms."  However, next to the number assigned, he wrote, "serious impairment of functioning."  The Board suspects that the score of "59" was supposed to be either 50 or 49, as a GAF score of 59 does not contemplate "serious" symptoms, but GAF scores of 49/50 contemplate serious symptoms.  The evidence shows deficiencies with work, fair judgment and a depressed mood.  In considering the totality of the evidence, the Board finds that the criteria for a 70 percent evaluation are met. 

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate total occupational and social impairment.  In other words, the Board finds that an effective date earlier than April 6, 2007, for the award of a 100 percent evaluation is not warranted.  The Board finds that the evidence prior to April 6, 2007, does not support an assignment of a total rating.  The assessments prior to that date did not reflect total occupational and social impairment due to PTSD symptoms.  See July 2004, April 2005, and June 2005 VA medical records.  

For example, there is evidence that the Veteran does not have gross impairment in thought processes or communication.  In July 2004, the examiner stated the Veteran's cognition was without "apparent deficit."  The symptoms the Veteran reported during that evaluation were relevant to his PTSD diagnosis.  In April 2005, the examiner noted that the Veteran was polite and cooperative during the examination and that his speech was logical and focused "the whole time."  He also described the Veteran's answers as "open and honest."  While the undersigned is not a medical professional, she is competent to state whether testimony is relevant to the issue at hand (i.e., not impaired), and the Veteran's testimony at the August 2011 hearing was relevant to the issue of the severity of the Veteran's PTSD symptoms.  

There is evidence that the Veteran does not have persistent delusions or hallucinations.  In July 2004, the examiner noted that the Veteran did not report, and the examiner did not observe, that the Veteran had hallucinations, delusions, or paranoid ideation.  The Veteran himself has not reported any such symptoms in his statements throughout the appeal or at the August 2011 hearing.  There is no evidence that the Veteran exhibits grossly inappropriate behavior.  For example, in reading through the treatment records pertaining to treatment for PTSD, and the Veteran's own behavior at the August 2011 hearing, the Veteran's behavior was appropriate.  None of the examiners has described the Veteran as behaving inappropriately when being evaluated.  While the Veteran has expressed anger during evaluations or did not seem to want to talk about Vietnam or the symptoms he was experiencing when being treated or during the hearing, this does not amount to grossly inappropriate behavior.  

There is evidence that the Veteran is not in persistent danger of hurting self or others.  The Veteran has reported past suicidal thoughts, but denied active thoughts when seen in July 2004 and April 2005.  In April 2005, he specifically stated he had homicidal thoughts but that he never attempted nor intended to kill anyone.  He also denied being destructive or violent.  He reported he had been with the same girlfriend since 1974, and there were no issues of domestic violence.  There is evidence against a finding of intermittent inability to perform activities of daily living, such as hygiene.  In April 2005, the examiner wrote that the Veteran displayed "good grooming and hygiene."  The Veteran has not reported the inability to perform activities of daily living in his written statements or at the August 2011 hearing.  The Veteran's girlfriend did not report such symptoms either.  There is evidence against a finding that the Veteran has disorientation to time or place.  In July 2004, the examiner described the Veteran as alert and "fully oriented."  In April 2005, the examiner stated the Veteran's speech was logical and focused.  Finally, there is evidence against a finding that the Veteran has any memory loss.  For example, in April 2005, the examiner wrote that there was no gross deficit in immediate, short-term, or long-term memory.  The Veteran himself has not reported any memory loss.

The Board is aware that the symptoms listed under the 100 percent evaluation are examples of the types and degree of symptoms that would warrant such an evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 100 percent evaluation.  See Mauerhan, supra.  However, the criteria described under the 100 percent evaluation indicate a more serious level of disability than the Veteran demonstrated from August 2004 to April 2007.  
Here, from August 2004 to April 2007, the Veteran showed no evidence of being a danger to himself or others, he answered questions logically, he was described as cooperative during the April 2005 examination, he has provided relevant descriptions of his symptoms in statements, at evaluations, and at the Board hearing, and he has shown no evidence whatsoever of not being aware of the time and place or forgetting intimate information.  The Veteran is able to describe what happened in Vietnam, the symptoms he has experienced over the years, the symptoms he is currently experiencing, the reason he stopped working, and he is able to have a relationship with his girlfriend that has lasted at least 30 years.  This last finding is strong evidence against total social impairment.  

In reaching the above determinations, the Board has considered the Veteran's and H.B.'s statements regarding PTSD competent, probative and credible.  However, the Board has determined, based on the evidence as a whole, that a 70 percent evaluation, but no higher, is warranted from August 17, 2004, to April 5, 2007.  The Board has also determined that staged ratings for this time period are not warranted in this case, as distinct facts do not show that different ratings are warranted for the period between August 2004 and April 2007.

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case.  The Veteran's signs and symptoms from August 2004 to April 2007 fit within the 70 percent rating criteria as was discussed above.  There is no showing that the rating criteria are inadequate.  While the Veteran's service-connected disability does cause industrial impairment, the assignment of the 70 percent evaluation contemplates the impairment that is due to the service-connected disability.  In the absence of evidence of these factors, the Board concludes that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  TDIU

The Veteran asserts that he is entitled to a TDIU because he has been unable to work due to PTSD.

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2011).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340 (2011).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

As a preliminary matter, the Board observes that the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

The Veteran's service-connected disabilities and their evaluations from August 17, 2004, through April 5, 2007 are as follows:  PTSD, which is 70 percent disabling; fragment wound to the left eye with retained foreign body, which is 10 percent disabling; Type II diabetes mellitus, which is 10 percent disabling; tinnitus, which is 10 percent disabling, hypertension, which is 10 percent disabling; peripheral nerve damage in the left hand, which is 10 percent disabling; and retained medical densities in the soft tissue near the fifth proximal phalangeal joint with traumatic arthritis, malaria, and bilateral hearing loss, each noncompensably disabling.  The Veteran's combined disability rating during this period is 80 percent.  See 38 C.F.R. § 4.25 (2011).  

The Board notes that the Veteran's main allegation is that it is the PTSD symptoms that have caused his inability to obtain and maintain gainful employment.  See August 2004 VA Form 21-4138; June 2005 VA Form 21-4138; July 2006 VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability (at Item # 6); and August 2011 hearing transcript.  The Veteran's disability evaluation for PTSD alone (now 70 percent) meets the criteria for consideration of TDIU.  See 38 C.F.R. § 4.16(a).  The Veteran has, on occasion, alleged his physical disabilities have impacted his ability to work.  

On June 7, 1999, VA's General Counsel issued VAOPGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (noting that a claim for TDIU presupposes that the rating for a condition is less than 100 percent); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the issuance by the Court's decision in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), which takes a position contrary to the one reached in the precedent opinion, the General Counsel recently took action in November 2009 to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOPGCPREC 6-99.

Accordingly, the Board must consider whether the Veteran is unemployable and thereby entitled to TDIU solely due to PTSD or as a result of multiple service-connected disabilities, prior to April 6, 2007.

After having carefully reviewed the evidence of record, resolving all doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  Here, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In the VA Form 21-8940, received in July 2006, the Veteran indicated he was self-employed form 1974 to 1999 doing painting and restoration and became too disabled to work in 1999.  He wrote he had a high school education with no other education or training before he was too disabled to work.  The Veteran has maintained since he submitted his claim for service connection for PTSD in August 2004 that he has been unable to work.  See August 2004 VA Form 21-4138.  

A review of the claims file seems to support the Veteran's allegation that he has not worked since at least August 17, 2004, and that he stopped working because he lost the motivation to work due to PTSD.  In April 2007, a VA examiner stated that the Veteran's distress made him unemployable.  Additionally, the Board finds that the Veteran's lay statements and testimony concerning symptoms prior to April 2007 are competent evidence of the Veteran's inability to work due to symptoms he is experiencing from PTSD, as such symptoms are within his personal knowledge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  The Veteran's girlfriend also testified that the Veteran's PTSD symptoms had worsened and affected his ability to work.  The Veteran provided a statement he received from the Social Security Administration showing he had not earned any income since 1999.  The evidence as a whole shows that the Veteran would not be able to obtain or maintain employment as a result of the severity of his service-connected PTSD, as demonstrated by his lack of motivation, poor concentration, inability to start and finish a job, social avoidance, and the level of anxiety demonstrated.   

Accordingly, for the reasons described above, the Board is granting the TDIU claim inasmuch as the severity of the Veteran's service-connected PTSD precludes him from engaging in all forms of employment that are substantially gainful.  See generally, Faust v. West, 13 Vet. App. 342 (2000); Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  

The Board has applied the benefit-of-the-doubt doctrine in reaching this conclusion.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

III.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Nevertheless, the Board notes that such notice is unnecessary in connection with the claim for a higher evaluation for PTSD.  Specifically, this claim stemmed from the Veteran having submitted an informal claim for entitlement to service connection for PTSD, which benefit was awarded in the rating decision on appeal.  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim for service connection was successfully granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO properly issued a statement of the case in October 2005 addressing entitlement to a higher initial evaluation for PTSD.  

As to the duty to assist, VA obtained VA treatment records from 1996 to the present.  It had provided the Veteran with a VA examination in connection with his claim for entitlement to service connection for PTSD.  VA also provided the Veteran with a hearing before the Board.

The Veteran submitted a document he had received from the Social Security Administration.  At the August 2011 hearing, the undersigned asked the Veteran if he had applied for Social Security disability benefits, and he responded he had not.  See Transcript on page 19.  Thus, there are no Social Security records to obtain.  

The Veteran has stated he has received no private treatment for PTSD, and thus, no private medical records need to be obtained.

For the above reasons, the Board finds that the duties to notify and assist have been met in connection with the claim for increase for PTSD.

As to the claim for entitlement to a TDIU, because the Board is granting that benefit in full, assuming, without deciding, that any error was committed with respect to either duties, such error was harmless.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, from August 17, 2004, to April 5, 2007, for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a total rating for compensation based upon individual unemployability from August 17, 2004, to April 5, 2007, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


